 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDSymons Manufacturing CompanyandWalter Sangari.Case No.13-CA-4959.March 18, 1963DECISION AND ORDEROn December 28, 1962, Trial Examiner W. Gerard Ryan issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and supporting brief, and the General Counsel fileda brief in support of the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report and the entire record in the case, including the exceptionsand briefs, and hereby adopts the findings, conclusions, and recom-inendations of the Trial Examiner.'ORDERThe Board adopts the Recommended Order of the Trial Examiner?'For the reasons set forth in the dissenting opinion inIsis Plumbing&Heating Co ,138 NLRB 716,Member Rodgers would not award interest on backpay.2 The notice is hereby amended by adding the following note immediately below the-signature line at the bottom of the notice :NOTE -We will notify the above-named employee if presently serving in the ArmedForces of the United States of his right to full reinstatement upon application inaccordance with the Selective Service Act after discharge from the Armed Forces.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThisproceeding was held before Trial ExaminerW. Gerard Ryanat a hearing inChicago,Illinois, on September17 and18, 1962.The issuepresentedby the plead-ings is whether Symons ManufacturingCompany,herein referred to as the Re-spondent,violated Section 8(a)(1) and(3) of the Act.'Briefs from GeneralCounseland the Respondenthavebeen considered.Uponthe entire record,2 and from my observation of the witnesses,I hereby makethe following:IThe charge was filed on June 20, 1962, and the complaint was issued on August 2, 1962.2After the close of thehearing the General Counsel fileda motion whichis unopposed,to correct the transcript.The motion is herebygranted andthe motiondocument is madepart of theformal exhibits marked"Trial Examiner'sExhibit No. 1."141 NLRB No. 48. SYMONS MANUFACTURING COMPANY559FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe complaint alleged, the answer admitted, and I find that the Respondent isand has been at all times material herein a corporation duly organized under andexisting by virtue of the laws of the State of Delaware.At all times material hereinRespondent has maintained its principal place of business at 200 East Touhy Avenue,Des Plaines, Illinois, and is and has been at all times material herein engaged at itssaid place of business in the manufacture and sale of concrete forms and relatedproducts.During the past calendar year, Respondent in the course and conduct ofits said business operations manufactured, sold, and shipped from its Illinois plantfinished products valued in excess of $50,000 to points outside Illinois.During thepast calendar year Respondent in the course and conduct of its business operationspurchased, transferred, and delivered steel, wire, wood, and other goods and materialsvalued in excess of $50,000, which goods and material valued in excess of $50,000were transported to Respondents' Illinois plant directly from States of the UnitedStates other than the State of Illinois.Respondent is now and has been at all timesmaterial herein an Employer engaged in commerce within the meaning of Section2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDDistrictNo. 8 of theInternational Association of Machinists,AFL-CIO, referredto herein as the Union,is and has been at all times material herein a labor organiza-tion within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe complaint alleged that the Respondent discharged Walter Sangari on or aboutJune 12, 1962, because he engaged in union or concerted activities for the purposeof collective bargaining and the Respondent thereby interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 of theAct in violation of Section 8(a) (1) of the Act; and discriminated in regard to thehire, tenure, terms, or conditions of employment of its employees, thereby discourag-ing membership in a labor organization in violation of Section 8(a) (3) of the Act.The answer denied the foregoing allegations except that it admitted that Sangari wasdischarged on June 12, 1962, and averred that Sangari was discharged solely be-cause of slanderous statements made by him against the Company, its officers, agents,and representatives.The General Counsel contends that the discharge of Walter Sangari on June 12,1962, was a pretext and that the real reason for the discharge was that the Re-spondent desired to rid itself of Sangari, chiefunionsteward, because of his unionand other concerted activities.The Respondent contends that the General Counsel has failed to prove the allega-tions of the complaint by the required preponderance of evidence and thereforethe complaint should be dismissed.The Respondent further contends that the recordestablishes that Sangari was discharged solely for his accusation that the Respondenthad paid money to the Union for a favorable contract, or to use Sangari's version,that the Respondent and the Union had entered into a sweetheart contract whichaccusation cannot be considered as a protected right under the Act.The Respond-ent'smotion to dismiss the complaint is disposed of in accordance with the findingsand conclusions which follow.Walter Sangari testified that he was born in Teheran,Iran,and has been in theUnited States about 11 years.He was employed by the Respondent from May 6,1954, to June 12, 1962, and most of that time he worked as a welder. DuringSangari's employment he was never laid off nor was he criticized for insubordina-tion.During the summer of 1961 the Respondent appointed him as a temporaryforeman.In December 1961,Sangaribecame chief steward or chairman of the employeecommittee for the Union.At one of the first meetings he attended in this capacity,upon his objection to holding a strike vote in Respondent's plant, the Respondent'sattorney "hollered" at him, "Don't make small details and quit you Bolshevickaggression."From January to June 1962, Sangari and Joseph Shuppas, the plant manager,met frequently to discuss grievances and questions of contract interpretation whichhad been brought to Sangari's attention by the employees. Shuppas testified thesemeetingswere held weekly during this period. Sometimes other members ofSangari's committee were present but on other times they were not present.Paul 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilliams, also a member of the union committee,testified that when the committeewas present at the meeting Sangari did most of the talking and brought up many,topics for discussion without having previously discussed them with the committee-Howard Kort,another member of the union committee,testified that most of thesemeetings became heated at sometime or another.Sangari testified that he raisedthe contract interpretation questions because he felt the Respondent was not livingup to the contract,and that Russell Oddo,the business representative for the Union,never raised any such questions.Sangari testified further that Paul Williams who,was a welder sought to obtain a pay raise for welders.Sangari,according to hisfurther testimony,stated that he filed the only grievances filed by the Union whichwere two including the one filed by Sangari for himself. Joseph Shuppas testifiedthat it was Sangari who had been notified of the discharge of an employee but Sangari,stated that he learned of the matter from the dischargee.Sangari testified furtherthat on several occasions he told Shuppas that the Union was not giving the em-ployees proper representation.Sangari also conducted union business with WeldingForeman Zarnecky and General Foreman Rudolph Omahana. Sangari testifiedthat he proposed a warning system which the Respondent installed.When Sangarireceived his copy of the labor agreement he raised the question of whether journey-men and maintenance men were improperly excluded therefrom.Shuppas cor-rected the matter by a letter to all employees. Sangari further testified that hecomplained to Shuppas that nine employees had been laid off in violation of thecontract as they had more seniority than retained employees. Sangari disagreed'with the Respondent's answer and asked that other employees be laid off instead.A series of discussions ensued concerning seniority which culminated in an addendumto the contract.Shuppas and Russell Oddo, business representatives for the Union,requested Sangari to sign this addendum but he refused because it had never beenapproved by the employees and Sangari claimed it only partially solved the problem.At thattime he objected to problems being solved piecemeal and urged that a com-prehensive agreement be negotiated.work different hours than the 8 to 4:30 shift provided for in the labor agreement.Shuppas conceded that foremen must adhere strictly to the 8 to 4:30 schedule.Sangari criticized the staggering of employees'lunch periods and Shuppas promisedthat it would not happen again but Sangari later complained that the problem hadnot been solved.Sangari further complained about a 90-day notice requirement forvacations which Shuppas said would be corrected. In May 1962, Sangari attendeda meeting with Shuppas, Oddo, and time-study men at which the differences betweentheUnion's and Respondent's time studies were discussed.Sangari testified with-out contradiction that everytime he said something at this meeting Shuppas responded,"Would you please keep out of it."According to Sangari's uncontradicted testi-mony Shuppas told him many times throughout their meetings that if he did notlike how things were going that he could quit.Sangari testified further that on June 4, 1962, Shuppas asked for and received'Sangari's approval for running the shifts an hour earlier, i.e., 7 to 3:30 the followingday.On June 5, upon Shuppas' request, Sangari testified that he obtained theemployees' approval of the earlier hours for the remainder of that week becauseRespondent wished to have an open house party in the plant to celebrate the openingof the new plant. Shuppas testified that on Wednesday, June 6, he was told thatitwas necessary to get the plant noise level down for the open house party.Thatmorning he talked to General Foreman Omahana about the necessity of havingemployees quit work early.This was done in preparation for a meeting withSangari.Jessie Parra, an employee in the tie department, testified that about 10:30or l l o'clock that morning he attended a meeting in the plant cafeteria called byWilliam Smith, the acting foreman.Omahana told the employees attending thismeeting that the noise and the crowd would be too much for the open house partyand suggested that the employees quit at 11 o'clock and make up for the lost timelater if they wished to do him a favor.The employees agreed to quit early andmake up their work on Saturday.Parra informed Sangari of this meeting at quittingtime.Shuppas denied knowledge of this meeting.After lunch on June 6, about 1 o'clock, Sangari testified that Shuppas called himinto a foreman's office and said that he wanted to shut down the press and tie depart-ments at 11 o'clock the following day with the employees being allowed to makeup their lost time on Saturday. Sangari replied that such action was a contractviolation and that the employees should work 8 hours or at least be paid for thosehours they missed.Sangari testified without contradiction that Shuppas repliedthat he was going to send the employees home anyway "if you like it or not." Sangari SYMONS MANUFACTURING COMPANY561said he would call the union representative.According to Sangari,Shuppas appearedangry during the meeting.Shuppas and Sangari then discussed other matters.Sangari testified that he pro-tested about a group 5 wage classification in the labor agreement which had neverexisted previously and provided a wage rate 25 cents below scale. Sangari testi-fied further that he told Shuppas the employees were not happy about staggeredlunch periods which had not been remedied earlier and he brought up the mattersof plant seniority,running shifts an hour earlier,wage rates, and other items inthe contract.Shuppas testified that the topics discussed had been settled to the bestof his knowledge but he could not remember what many of these topics were.Sangari testified without contradiction that during this discussion Shuppas said, "Youare trying to make trouble.You are a trouble maker."According to Sangari's uncontradicted testimony,Shuppas then said,"If you don'tlike it, you can quit.This is our Company, our property,if you are not happy, whynot find yourself a job someplace else." Sangari testified that he replied,"I haveno intention of quitting,I like it and I will stay, I say the Union is getting over$7,0003a year for this place, they don't do anything for you, they are leaning onyour side.This is a sweetheart contract and you know it."As to what Sangarisaid,Shuppas testified,"But I remember his saying about$6,700, this did not seemline [like] enough money for the Union.That they must be getting more moneyfrom someplace,specifically from the Company to negotiate the contract."At thehearing, Sangari specifically denied making the statement that the Company paidmoney to the union representatives.Sangari testified that Shuppas then said, "If you don't like it,go."Shuppas testi-fied that he considered the statement to be a serious charge and suggested thatSangari call in a witness of his own choosing.Sangari testified that Shuppas askedhim whether he wanted to make the statement to Symons or to Stanley.Accordingto the testimony of Shuppas,Sangari refused to call in a witness but said that ifShuppas wanted a witness he could call in the newspapers.Sangari testified thathe did not want to call Symons and Stanley but said to Shuppas,"No.Call thenewspapers."After this Sangari and Shuppas discussed a number of items andSangari said,"You should try to cooperate with us, we are willing to cooperatewith you, we are willing to take steps forward, we are willing to work together.Youshould be able to take a step forward toward us and cooperate with us."After thatcomment by Sangari the meeting between him and Shuppas continued for 10 or 15minutes.The meeting concluded upon Sangari telling Shuppas that he would callthe union representative.The union representative appeared after the employeeswere sent home and he told Sangari that he would see Shuppas and talk to him.Sangari testified that he did not know whether the union representative did there-after talk to Shuppas about the matter.On Tuesday,June 12, the Respondent called a meeting which was attended bySangari, Shuppas,StewardsWilliams and Kort, Personnel Director Tansey, andSecretary-treasurerMichalak.Shuppas opened the meeting.The testimony ofvarious witnesses is somewhat contradictory as to Shuppas'exact statement which heread from a paper, but in substance he accused Sangari of making slanderous state-ments about the Company in that Sangari had accused the Company of paying moneyto the Union and the National Labor Relations Board4to get a favorable contractand that he had talked to the company attorney and decided that Sangari would haveto be discharged for this reason immediately.At that point Steward Williams re-quested a lighter punishment but Shuppas said that there could be no reconsiderationand the discharge would have to stand.Sangari testified that Shuppas said "that Imade remarks to him about giving money, the Company giving money to the Union,and he said that is why he said I'm discharging you, and I said. `Joe,go and do what-ever you want to do." Howard Kort testified that following that statement by Sangari,Stanley said,"That is all we need." Sangari was then given his paychecks which hadbeen prepared perviously.Payday is ordinarily on Friday.On June 18,a meeting was held to consider Sangari's grievance on his discharge.Those above referred to who had attended the June 12 meeting were present andin addition Union Representatives Oddo and Earl Drenning were also present.Shuppas read a statement that he had discharged Sangari for making slanderousremarks.According to Sangari's testimony Oddo then asked him whether he hadmade such remarks,towhich Sangari testified that he had stated"that this is asweetheart contract and you know it " Sangari testified at the hearing and main-tained throughout that he had not made any statement to Shuppas that the Company3Union dues were $5 per month.There were more than 100 employees in the plant._I Later corrected in the record to refer tothe Federal Mediation Service. 562DECISIONSOF NATIONALLABOR RELATIONS BOARDor is representatives,including Shuppas, had paid money to union representatives,but the only thing he did say to Shuppas was that"this is a sweetheart contract andyou know it."During the hearing on the grievance Sangari was told to wait outside'the conference room which he did for about an hour.Paul Williams testified withoutcontradiction that when Sangari was outside,Michalak said,"Where did Sangari go,we don'twant him wandering around the Company talking to the employees andstirring up the employees."Tansey then left the room,saying he would put Sangariinto his office until the meeting was finished.Following the hearing on the grievancethe Respondent refused to reconsider the discharge of Sangari.The Respondent called several witnesses who testified that Sangari was dischargedon June 12 for accusing Respondent of having paid money to the Union to obtain afavorable contract.It is clear that Sangari made a derogatory statement that theCompany and the Union had a sweetheart contract or the Company had paid moneyto the Union for a favorable contract.Either version of what Sangari said consti-tutes a most serious matter since it impugns the integrity of the relationship betweenthe Respondent and the Union.However,I believe it was seized upon as a pretextto cloak his discriminatory discharge.ConclusionOn the entire record and particularly on the uncontradicted testimony that Shuppashad called Sangari a troublemaker and had invited him to quit and seek other em-ployment several times, I find that the stated reason for his discharge on June 12,1962, was not the real reason for his discharge.On June 6 immediately afterShuppas' last invitation to quit,I believe that Sangari was goaded into making thereply that the collective-bargaining agreement was a sweetheart contract.His dis-charge stemmed from his activities as a union steward;and such discharge couldreasonably be expected to dim the ardor of the activities of any steward or employeeconsidering the possibility of accepting a stewardship.Accordingly, I find and con-clude that the discharge of Walter Sangari on June 12, 1962, was in violation ofSection 8(a) (3) and (1) of the Act, since the discharge was clearly of a nature todiscourage participation in union activities and was motivated by Respondent'shostility toward his zealous efforts as chief steward.The Supreme Court has heldinThe Radio Officers' Union of the Commeicial Telegraphers Union, AFL (A. H.Bull Steamship Company) V. N.L.R.B.,347 U.S. 17, 39-40, that Section 8(a)(3)includes "discrimination to discourage participation in union activities as well asto discourage adhesion to union membership."IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate,and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that the Respondent cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Having found that the Respondent unlawfully discriminated with regard to thehire and tenure of Walter Sangari, I shall recommend that the Respondent offer himimmediate and full reinstatement to his former or substantially equivalent position,without prejudice to his seniority or other rights and privileges,and make him wholefor any loss of pay he may have suffered by reason of such discrimination, by pay-ment to him of a sum of money equal to that which he normally would have earnedaswages from the date of his discharge to the date of the Respondent'soffer ofreinstatement,less his net earnings during the period, such sum to be computed inaccordance with the formula set forth in F. W.Woolworth Company,90 NLRB 289,and with interest added thereto at the rate and compounded in the manner prescribedinIsis Plumbing & Heating Co.,138 NLRB 716.On the basis of the foregoing findings of fact,and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Theoperations of Respondent affect commerce within the meaning of Sec-tion2(6) and(7) of the Act. SYMONS MANUFACTURING COMPANY5632.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.3.By discriminating in regard to the hire and tenure of employment of WalterSangari, thereby discouraging membership in the Union, the Respondent has en-gaged in and is engaging in unfair labor practices within the meaning of Section8(a)(3).4.By the aforesaid discrimination the Respondent has interfered with, restrained,and coerced its employees in the exercise of rights guaranteed them in Section 7 ofthe Act and has thereby engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that the Respondent, Symons Manufactur-ing Company,its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Discouraging membership in the Union or in any other labor organizationof its employees by discharging its employees or by discriminating in any othermanner in regard to their hire or tenure of employment or any term or condition ofemployment.(b) In any like or related manner interfering with, restraining, or coercing itsemployees in the right to self-organization, to form labor organizations, to join orassist the Union, oranyother labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection, or to refrain fromany or all such activities, except to the extent that such right may be affected by anagreement (the execution or application of which is not prohibited by State law)requiring membership in a labor organization as authorized in Section 8(a)(3) ofthe Act.2.Take the following affirmative action designed to effectuate the policies of theAct:(a)Offer Walter Sangari immediate and full reinstatement to the position he heldat the time he was discharged or an equivalent position, without prejudice to hisseniority and other rights and privileges, and make him whole for any loss of payhe may have suffered as a result of the discrimination against him in the manner setforth above in the section entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under the terms of this Recommended Order.(c)Post at its Des Plaines, Illinois, plant, copies of the attached notice marked"Appendix." 5Copies of said notice, to be furnished by the Regional Director forthe Thirteenth Region, shall, after being duly signed by a representative of the Re-spondent, be posted by the Respondent immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken to insure that such notices are not altered, defaced, or coveredby any other material.(d)Notify the Regional Director for the Thirteenth Region, in writing, within 20days of the date of the receipt of this Intermediate Report and Recommended Order,what steps the Respondent has taken to comply herewith .651n the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order."6In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."708-000-64-vol. 141--37 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of aTrialExaminer of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, wehereby notify our employees that:WE WILL NOTdiscourage membership in District No. 8 of the InternationalAssociation of Machinists,AFL-CIO,or any other labor organization of ouremployees,by discharging or otherwise discriminating against any employee inregard to his hire, tenure, orany termor condition of employment.WE WILL NOTin any like or related manner interfere with,restrain,or coerceour employees in the exercise of the right to self-organization,to form labororganizations,to join or assist the above-named Union,or any other labororganization,to bargain collectivelythroughrepresentatives of their own choos-ing, and to engage in collective bargaining or other mutual aid or protection,or to refrain from any or all such activities,except to the extent that such rightmay be affected by an agreement (the execution or application of which is notprohibited by State law) requiring membership in a labor organization asauthorized by the National Labor Relations Act.WE WILL offer Walter Sangari immediate and full reinstatement to the positionhe formerly held, or its equivalent,without prejudice to his seniority or otherrights and privileges, and make him whole for any loss of pay he may havesuffered as a result of the discrimination against him.SYMONS MANUFACTURING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, MidlandBuilding, 176 West Adams Street, Chicago 3, Illinois, Telephone No. Central 6-9660,if they have any question concerning this notice or compliance with its provisions.The Kroger Co.andRetail Clerks Union,1550;Retail ClerksUnion,1540; Retail Clerks Union, 1504; Retail Clerks Union,1460; Retail Clerks Union,1453;Retail Clerks Union, 98; Re-tailClerks International Association,AFL-CIO.CaseNo.13-CA-4742.March 18, 1963DECISION AND ORDEROn August 14, 1962, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the attached Intermediate Report.Thereafter, the Respondent, the General Counsel, and the ChargingParties filed exceptions to the Intermediate Report and supportingbriefs.'1The Charging Parties have requested oral argument.This request is hereby denied asthe record, the exceptions, and the briefs adequately present the issues and positions ofthe parties.141 NLRB No. 46.